Title: To James Madison from William Harris Crawford, 20 September 1816
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir.
          War Department 20th Sept. 1816.
        
        The inclosed letter to Richard Bland Lee Esquire explains the Nature of the additional regulations which appear to me to be necessary for the government of his conduct in the discharge of the duties Required by the act under which he has been appointed. I am apprehensive that the manner in which he is proceeding will give great dissatisfaction to the two houses of Congress at their next meeting. He has sanctioned the Claim of Mr Carroll, for the destruction of his buildings near the Capitol; & Mr Ringgold for his rope works. I have heard nothing of the nature of the evidence in the latter Case. In the former, it is said, that evidence proves, that the destruction was occasioned by the finding of an officer’s uniform, & feathers, in them from which the British officers inferred that it had been a military depot, or had been occupied by a military force. It was not pretended by the Claimant, that it had been occupied in either way; but the inferences of the British officers were admitted as evidence of those facts, & an award was made accordingly. In the case of attending sick soldiers—impressment of a fence—destruction of property by the Soldiery without authority Mr Lee has sent the papers to the accountant, endorsed “evidence deemed sufficient, if payment has not been made.” The accountant felt it to be his duty to submit the papers to my examination, under the impression that the ideas of the Commissioner, in these Cases were not authorized by the laws. The act so far as it applies to losses sustained by the military, is confined to Militia and volunteers. The regular troops are not contemplated in those provisions. Mr Lee has, however, acted upon Cases of this Kind, as I have been informed, & has sanctioned the Claim of a regular officer, for the loss of a horse not Killed in battle, & which does not come within the provision for Compensating losses of Property, employed in the military Service, by contract or impressment.
        I am fearful that Mr Lee does not feel himself authorized to seek for evidence, to secure the government, against imposition, but that he conceives himself bound by the evidence produced by the Claimant, altho: that

evidence, upon its very face, is not entitled to credence. I know [illegible], upon what other principle he can have determined in favor of the impressment of a fence, when the evidence shews that it must have been the effect of depredations by the Soldiery, & that the property was not taken by impressment by orders of a military officer.
        It is probable that sums will be awarded in favor of persons indebted to the government, some of whom may be insolvent. To pay money to a person indebted to the government, to an equal, or greater amount, would be improvident, under any circumstances, but where the debter should be notoriously insolvent, it would be worse than folly, unless the injunctions of the law were considered empirious. The law, in question, directs that the money Shall be paid at the treasury, upon the presentment of a certified Copy of the decision of the Commissioner. The obligation to watch over the interest of the republic, I should think, confers the power of executing the laws So that no injury not contemplated by the legislature, Should be Sustained by the nation. In the present case, it could not have been the intention of Congress to pay money, under the decisions of their commissioner, to persons who were indebted to the government, before the adjustment of their accounts. Complete justice was the object of the legislature, & that cannot be Secured, but by a fair Settlement of the accounts of those who may be declared by the Commissioner to be public Creditors. The amount that is due upon a final settlement, is all that ought to be paid.
        My duty has induced me to present this subject for your Consideration. The remedy is easy, provided the power of the executive is sufficient to enforce it. A reference of every certificate, to the Accountants of the War & Navy departments, will enable the Treasury department to do complete justice. I have the honor to be your most obt. & very humbe Servt.
        
          Wm H Crawford
        
      